                 Case 1:20-cv-09224-VEC Document 15-8 Filed 12/11/20 Page 1 of 1
Sancak Davarci - Uber Arbitration Opt Out                    0 views



       Sancak Davarci    <exposancak@yahoo.com>                           Dec 16, 2019, 7:48:30 AM
       to optout@uber.com, phines@heldhines.com

       To whom it may concern: Please be advised that I, Sancak Davarci, reside in West Hempstead, NY and my phone
       number is (516) 444-2240. I hereby opt out of the arbitration provision in the Technology Services Agreement
       updated November 25, 2019. If you have any questions about this decision, I can be reached through my counsel:
       Philip M. Hines, Esq., HELD & HINES, LLP, 2004 Ralph Avenue, Brooklyn, New York 11234.
